Citation Nr: 1333230	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  10-36 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a bilateral knee disability.  

3.  Entitlement to an increased initial rating for service-connected acne to include scarring of the face, currently rated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Robert C. Brown, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to November 1975.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

In addition, a January 2013 rating decision granted service connection for acne to include scarring of the face and assigned a 30 percent rating.  The Veteran's attorney, in his brief submitted at the June 2013 hearing, expressed disagreement with the assignment of the 30 percent rating.  The Board finds this statement is a timely filed Notice of Disagreement with the disability rating assigned.  See 38 C.F.R. § 20.201 (2012).  A Statement of the Case (SOC) concerning this claim has not been provided by VA.  The Board must remand this claim for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999) (indicating the appropriate disposition in this circumstance is to remand the claim, rather than merely refer it). 

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in June 2013.  A transcript of the proceeding is of record.  At that hearing, the Veteran submitted additional evidence, and waived RO consideration of that evidence.  38 C.F.R. § 20.1304 (2012).

The Board notes that at the June 2013 hearing, the Veteran indicated that he cannot work because of his knee and ankle problems.  He indicated a desire to file for a total disability rating based on individual unemployability (TDIU).  As the Veteran makes no contention (and the record does not reflect) that he cannot work because of his service-connected acne condition, which is the only increased rating claim on appeal, the Board finds that a claim for TDIU is not part and parcel of the increased rating claim on appeal and that therefore it is not currently in appellate status.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  It follows that the Board does not have jurisdiction over the TDIU issue and is referring it to the RO for appropriate action.

The issue of entitlement to an initial disability rating in excess of 30 percent for the Veteran's service-connected acne with facial scarring is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The October 1989 rating decision that denied the claim of entitlement to service connection for right knee disability was not appealed by the Veteran, nor was new and material evidence received during the appeal period; accordingly, the October 1989 rating decision became final.

2.  Evidence received since the October 1989 rating decision bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and/or raises a reasonable possibility of substantiating the claim for service connection for a right knee disability.

3.  The Veteran's bilateral knee disability is related to his active duty military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

2.  The criteria to establish entitlement to service connection for a bilateral knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the Board's favorable disposition to reopen the claim for service connection for a right knee disability and award entitlement to service connection for a bilateral knee disability, the Board finds that no discussion of VCAA compliance is necessary at this time.

II.  Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

In August 1989, the Veteran requested service connection for a right knee disability.  He stated that he was treated in service for the disability in May 1971.  Service connection for this disability was denied by a rating decision in October 1989 because the evidence did not establish that he had a right knee disability.  

The Veteran did not file a notice of disagreement with the August 1989 rating decision and no additional evidence not already of record pertinent to the issue was associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the rating decision became final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103, 20.1105 (2012).  

In September 2009, the Veteran requested service connection for a bilateral knee disability.  He stated that his right knee disability began in June 1971 and was initially treated for the disability in May 1980.  He has indicated that he was a paratrooper in service and had multiple jumps with several involving very hard landings that hurt the joints in his lower extremities, including his knees.  He and his wife testified at the Board hearing that he had knee pain in service after parachute jumps and continued to experience knee pain thereafter.  

The first mention of knee arthritis in the record is a private treatment noted dated in June 2007.  

An examination report from J.W.E., M.D., dated in October 2012 is of record.  Dr. E. opined that running and the Veteran's multiple parachute jumps in service have caused his current right knee arthritis.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Presuming the credibility of the evidence for the sole purpose of determining whether new and material evidence has been received, and after resolving all doubt in the Veteran's favor, the Board finds that the new evidence relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  Specifically, this evidence notes diagnosis for a right knee disability (arthritis) and a physician has attributed the condition to events in service.  Thus, such evidence is new and material, and the claim for service connection for a right knee disability is reopened.

Turning to the merits of the service connection claim for a bilateral knee disability, establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran has testified that he participated in multiple parachute jumps during military service, and the Veteran's military records show he received a Parachute Badge in service for participation in parachute jumps.  The Veteran and his wife testified at his Board hearing that he experienced lower extremity pain, including knee pain, in service following these jumps and thereafter.  The Board finds the Veteran and his wife are competent to attest to the fact that the Veteran experienced knee pain in service.  38 C.F.R. § 3.159(a)(2) (2013).  The Board also finds that such testimony is credible and consistent with the circumstances of his military service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  Consequently, the Board finds that the Veteran experienced knee pain in service and thereafter.  The October 2012 VA examination report reflects that the Veteran has degenerative arthritis in both knees.  The October 2012 private medical examination report from J. E., M.D., reflects that the Veteran has diagnoses of decreased extension bilaterally and instability of the medial collateral ligament in the right knee and instability of the lateral collateral ligament in the left knee.  Accordingly, the Board finds that the Veteran has a current bilateral knee disability.

The remaining question is whether the Veteran's current bilateral knee disability is related to service.  There are two medical opinions of record which address this question.  

The October 2012 VA examiner opined that it was less likely than not that the Veteran's bilateral knee disability is related to his military service.  The examiner's rationale for this opinion was that the Veteran's service treatment records are negative for any reported knee injuries/complaints and that the Veteran's post-service records are silent for knee complaints for three years after the military until he reported a right knee sprain while playing softball in 1978.  The 1978 record reflects that the Veteran reported two prior knee sprains.  The VA examiner states that there was no "clinical objective evidence that indicates that a chronic knee condition existed on active duty" and that there is no "evidence available to link the Veteran's bilateral knee condition to a specific event that occurred while on active duty."  

The Board finds this opinion's probative value is lessened for several reasons.  First, the examiner appeared to base his negative opinion, in large part, on the lack of official documentation of a "specific" knee injury in service.  The Board notes that a "specific" injury is not required to establish entitlement to service connection.  In fact, in this case, the Veteran is arguing that the cumulative effects of several parachute jumps caused damage to his knees and his current knee pain.  Thus, the examiner's apparent requirement that the Veteran have a "specific" injury is incorrect.  Second, lack of corroborating documentation of an in-service injury is not fatal to a service connection claim.  Although VA may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, VA cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, the VA examiner did not acknowledge the Veteran's contentions regarding his knee pain in service.  The United States Court of Appeals for Veterans Claims (Court) has held that a VA examination is inadequate where it ignores the claimant's statement of in-service incurrence.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  

The October 2012 opinion from J.E., M.D. notes the Veteran's contentions regarding experiencing knee pain in service after parachute jumps.  After examining the Veteran and reviewing his medical records (including his service treatment records), the physician opined that the running and jumping out of airplanes caused injury to the cartilage in the Veteran's knees and straining of the ligaments of his knees, resulting in loss of joint space and instability of the knees.  

When confronted with conflicting medical opinion evidence, the Board can favor one opinion over another as long as it adequately explains its reasoning.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Here, the Board finds the private physician's October 2012 opinion, which supports the Veteran's claim, to be more probative than the countervailing October 2012 findings of the VA examiner for the reasons explained above.  The Board acknowledges that the private examiner's opinion does not address the 1978 post-service report of a knee strain while playing softball.  The VA examiner noted this record, and appeared to find that it was evidence weighing against the claim since it documented a post-service injury to the knee.  However, the Board does not find the private physician's lack of acknowledgement of this 1978 record to be problematic, particularly because the Board finds this record actually weighs in favor of the Veteran's claim in that it shows the Veteran reported in 1978, a mere three years after discharge from service, that he had experienced multiple prior knee sprains.  The Board finds this admission, made in support of seeking medical treatment, to be very probative and significant as it tends to corroborate the Veteran's testimony regarding experiencing knee problems during military service.  As such, it actually weighs in favor of the Veteran's claim and in no way undermines the private physician's opinion supporting the Veteran's claim of service connection.

Accordingly, the Board finds that, while mindful of the existence of evidence that weighs against the Veteran's service connection claim, the overall record is at least in equipoise such that service connection is warranted.  Therefore, affording the Veteran the benefit of the doubt, service connection for a bilateral knee disorder is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened.

Entitlement to service connection for a bilateral knee disability is granted.


REMAND

With respect to the increased rating claim for the Veteran's service-connected acne, the Board notes that when a timely NOD has been filed regarding an issue, but an SOC has not been provided, the appropriate Board disposition is to remand the claim for issuance of an SOC, rather than just merely referring the claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  Upon receipt of the SOC, the Veteran will then have an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by also filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302 (2012).

Accordingly, the case is REMANDED for the following action:

Send the Veteran and his attorney an SOC concerning the "downstream" claim for an increased rating for acne.  Notify them of the time they have to perfect the appeal of this claim.  If, and only if, in response to this SOC, they submit a timely substantive appeal (VA Form 9 or equivalent) to perfect the appeal of this downstream claim should it be returned to the Board for further appellate consideration.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. N. HYLAND
Acting  Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


